DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. Applicant argues that Deguchi fails to teach “the connection terminal formed by bending a metal wire material capable of being elastically deformed” as claimed 1. 
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. Paragraph [0033] of Deguchi expressly discloses that connection terminal 80 “is formed by elastically deformable conductor.” Therefore, Deguchi teaches “the connection terminal formed by bending a metal wire material capable of being elastically deformed” as claimed 1. 
The argument with respect to the amendment is moot in view of the new ground of rejection stated in the body of the rejection of claim 1.35
	The 35 USC 112(b) rejection made in the Office Action mailed on 03/15/2022 is hereby withdrawn as a result of the amendment made in the reply filed on 05/23/2022. However, a new 35 USC 112(b) rejection is made based on claim 1 amendment filed 05/23/2022.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the U-shaped connection terminal" in 15.  There is insufficient antecedent basis for this limitation in the claim. It’s not also clear if “the U-shaped connection terminal” is the same as “the connection terminal formed…in a U shape” as recited in lines 13-14.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi (U.S. PG. Pub. No. 2013/0284157 A1) in view of Wada (U.S. Patent No. 5,170,767).
With respect to claim 1, Deguchi teaches an ignition coil (FIGs. 1-5) for an internal combustion engine comprising: 
a primary coil 30 and a secondary coil 31 magnetically coupled to each other; 
a second spool 40 which the secondary coil is wound around; and 
a connection terminal 80 connected to a high voltage side of the secondary coil and supported by a terminal support portion (flange or base of spool 40) provided at the second spool, wherein 
the terminal support portion includes an insertion hole portion (hole between fixing portions 81 and 82, FIG. 4) allowing the connection terminal to be inserted in an insertion direction as a coil radial direction; 
the connection terminal includes a protrusion protruding 83 (e.g. FIG. 2) outside the connection terminal in a direction orthogonally crossing the insertion direction; and 
the protrusion is engaged to the insertion hole portion from inward in the coil radial direction;
the connection terminal formed by bending a metal wire material capable of being elastically deformed, in a U shape opened outwardly in the coil radial direction; and 
the protrusion is formed as a bending portion of the U-shaped connection terminal (para. (paras. [0029], [0033], [0035], and [0082]). The tip portion 82 is bent to form a U shaped. Deguchi does not expressly teach the protrusion of the connection terminal is positioned in the insertion hole.
Best understood in view of 35 USC 112(b) rejection, Wada et al., hereinafter referred to as “Wada,” teaches an ignition coil (FIGs. 1-4),
wherein the protrusion 7B is formed as a bending portion of the U-shaped connection terminal 3 and the protrusion of the connection terminal is positioned around recess 6A (col. 3, lines 27-43). The combination of the U-shaped structure at the end of connection terminal of Wada to the ignition coil of Deguchi would result in “the protrusion 7B is formed as a bending portion of the U-shaped connection terminal 3 and the protrusion of the connection terminal is positioned in the insertion hole portion” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the U-shaped structure at one end of the connection terminal as taught by Wada to the ignition of Wada to provide the required connection between the secondary winding and the connection terminal (col. 1, lines 27-30).
With respect to claim 5, Deguchi teaches the ignition coil according to claim 1, wherein an inner inclination portion (slope at one end of portion 83a) is formed at an inner end portion of the protrusion in the coil radial direction, the inner inclination portion being inclined such that the closer the inner inclination portion approaches an opposite side with respect to a portion where the protrusion protrudes, the more inclined inward it is in the coil radial direction (para. [0035]).
With respect to claim 6, Deguchi teaches the ignition coil according to claim 1, wherein an outer inclination portion (slope at one end of portion 83a) is formed at a portion in the coil radial direction of the protrusion, the outer inclination portion being inclined such that the closer inward the coil radial direction, the more inclined towards a portion where the protrusion protrudes (para. [0035]).
With respect to claim 7, Deguchi teaches the ignition coil according to claim 1, wherein the connection terminal is press-fitted to the insertion hole portion (para. [0033]).
With respect to claim 8, Deguchi teaches the ignition coil according to claim 1, wherein the terminal support portion includes a support portion (portion around terminal support) that supports the connection terminal at a portion further inward in the coil radial direction in the insertion hole portion (para. [0035]).
With respect to claim 9, Deguchi teaches the ignition coil according to claim 1, wherein the insertion hole portion is formed in a circular shape which is opened in both sides with respect to the insertion direction (para. [0035]). The “circular shape” of the insertion hole 40 as shown in FIG. 7 appears to be more like a rectangular shape. Therefore, it’s reasonable to interpret the insertion hole as shown in FIG. 4 of Deguchi has a “circular shape” as claimed.
With respect to claim 10, Deguchi in view of Wada teaches the ignition coil according to claim 1, wherein the U shape of the connection terminal is formed at one end of the connection terminal in the insertion direction and a terminal connection portion of the connection terminal is formed at an opposite end of the connection terminal in the insertion direction (Wada, col. 3, lines 27-43).
With respect to claim 11, Deguchi in view of Wada teaches the ignition coil according to claim 10, wherein the terminal connection portion of the connection terminal is configured to elastically contact a voltage terminal (Wada, col. 3, lines 27-43).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837